DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant’s amendment and response filed 5/5/2022 has been carefully considered but is not persuasive.
	The IDS filed 5/5/22 has been entered and considered.
	Claims 1-3, 7-12, 16-22 are under examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3, 7-12, 16, 19, 22 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tang (2006) and Yoon (2009). Applicant’s arguments will be addressed below.
Tang et al. Reconstructing Genetic Ancestry blocks in admixed individuals.  (2006) The American Journal of Human Genetics, 79:1-12.
Yoon, B-Y. Hidden Markov models and their Applications in Biological Sequence analysis.  Current Genomics, 2009 10: 402-415.
The examiner has numbered steps and substeps of claim 1 only to assist with structuring the rejection.
	Claim 1 has been amended to require: a method of error correction in ancestry classification, comprising 1) obtaining initial ancestry classification associated with segments of two phased haplotypes of a chromosome pair 2) performing error correction by: a) obtain a pair hidden Markov model, PHMM.  Observed states correspond to an ordered pair of initial ancestry classification associated with two corresponding segments of the two phased haplotypes. Hidden states are an ordered pair of true ancestry classifications associated with the two corresponding segments of the two phased haplotypes; b) determine a likely sequence of hidden states, c) correcting an initial classification using the likely sequence 3) outputting the corrected ancestry classification.  The methods are computer implemented and use “dynamic processing.”
	Yoon provides an explanation of pair hidden Markov models, and their application to sequence analysis along corresponding segments.  Yoon provides PHMM which generate aligned pairs of sequences, where two observed states are the two observed sequences (x and z), and the hidden state represents the alignment, including symbols representing “unaligned” (I-x, I-z) nucleotides, in Figure 3, Section 4, p408.  Symbol A represents aligned, identical nucleotides in x and y.  Yoon teaches that optimal state sequences can be found using dynamic programming with an acceptable computational complexity (p409). Yoon teaches a specific advantage of using PHMM approaches; when two sequences do not display strong overall similarities, it is difficult to find a meaningful alignment using traditional HMM.  PHMM allow for the more useful computation of the probability that the sequences are related, not merely best alignment of nucleotides.  This is the joint observation probability of sequences x and z, and is shown in equation 20, p409.  The alignment probability of individual symbol pairs can be computed, as shown in eq 21, p409.  Yoon notes that multiple sequence alignments often apply PHMM in a progressive alignment approach.  These introduce the concept of conservation information as a label or hidden state.  PHMMS can also have the ability to find structural similarity or alignment when one sequence has a known secondary structure.  This “secondary structure” or “conservation” as additional information, or a state is similar to the concept of “ancestry”: a characteristic of the data linked to a phenotype.  
	Tang discloses that any given segment of a chromosome of an individual “resembles a mosaic of chromosomal segments or ancestry blocks, each derived from a particular ancestral population.” (abstract). Tang provides Markov-Hidden Markov Models to infer gene-flow history, with the additional accounting of linkage disequilibrium in ancestral populations.  The model of Tang “makes it possible to identify genomic blocks of a particular ancestry” by use of any high density SNP panel, and not requiring AIM marker panels. (Abstract). Tang further notes: “Our primary goal is to recover the unobservable ancestry along the chromosomes. As  described above, in an individual with recent admixture, we can imagine his or her genome as a mosaic of ancestry blocks. Since the resolution of admixture analyses depends on the length of these ancestral chromosome blocks,4 we are also interested in examining the variation in block sizes among individuals. For an admixed population with more than two ancestral populations, we expect the distribution of block size to differ depending on the ancestral state, because the indigenous populations may have come into contact at different times” (p2, second column).
	With respect to claim 1, Tang provides: 1) obtaining initial ancestry classification associated with segments of two phased haplotypes of a chromosome pair. “With phased data… our algorithm infers ancestry blocks.” (p2) “We assume that each admixed individual is genotyped at T linked biallelic SNPs on a chromosome and that the recombination distance between consecutive markers, d , t p {2,3,…,T} (in Morgans), is known without error. Further, we assume individuals representing each of N ancestral populations have been genotyped at the corresponding marker loci, and, on the basis of these genotypes, we infer ancestral allele  frequencies…We present methods for both phased and unphased data…we lay out the conceptual framework assuming genotypes are phased, that is, haplotypes are available.” (p2)  The individual inherited one phased haplotype from each parents, corresponding to a particular segment.  The initial ancestry classifications are provided as set forth at page 2-3, “the MHMM” Ordered ancestral state combinations associated with a particular segment of a chromosome are denoted as Z-t in this section.  Figures 1a and 1b provide a simplified graphical representation of a traditional HMM and an MHMM for determining these ordered ancestral states.  “if the ancestral state switches between markers t-1 and t, the probability of the observed allele depends on only the ancestral allele frequencies at marker t.  On the other hand, if the ancestral states do not change between markers t-1 and t, then the probability of observing an allele is proportional to the ancestral two-marker haplotype frequency.” (p3).  Tang notes that several efficient computational methods had been developed for HMMs at the time (2006), including forward algorithms, the backward algorithm, the Viterbi algorithm, and the Baum-Welch method, based on EM algorithms.  For phased data, Tang estimates the marginal posterior probability that an allele originates from a specific ancestral population (Posterior probability of ancestral states, p4-5). Tang then describes an algorithm for sampling sequences of ancestral states according to the posterior probability of the entire sequence of ancestry blocks (Posterior sample of ancestry blocks, p5). In the results section, p7-9, Tang discusses inferring ancestry of an admixed individual can sometimes contain errors in certain blocks (reconstructing ancestry blocks, p8-9) shown graphically in figure 4 for a simulated example of a segment of chromosome 22.  True ancestry is at the top of the figure, and the MHMM is the middle of the figure, and the average HMM at the bottom.  Accounting for the linkage disequilibrium, and the use of a transition matrix (representing gene flow and admixture times), in the MHHM provides a better estimate of ancestry associated with segments of the chromosome, but some errors still exist, as shown in Fig 7.  However, Tang notes that as parameter space is enlarged, the computational complexity becomes greater, and more errors can be incorporated.  
	With respect to claim 1, Yoon provides:2) performing error correction by one or more processors, using dynamic programming, by a) providing a pair hidden Markov model, PHMM with particular observed and hidden states in ordered pairs (p408-409). These states can encompass an idea such as ancestry, or origin of an ordered pair.   As discussed above, in applying HMM to determining ancestral data information, Tang has taught that the observed states are ordered pairs of ancestry classifications associated with corresponding segments of the two phased haplotypes (Figures 1a, 1b and pages 2-3).    The hidden states of Tang are ordered pairs of true ancestry associated with corresponding segments of the two phased haplotypes (Fig 1).  Tang sets forth b) determining a likely sequence of hidden states using the Markov-hidden Markov modeling, shown in fig 4, 6 and 7 as discussed above, with certain optimizations to correct errors and 3) outputting the ancestry classification.  However, Tang notes that some errors are more likely as parameter space is enlarged in the use of the MHMM.  
	Tang does not disclose using pair-HMM (PHMM) for reconstructing ancestry blocks or segments of chromosomal haplotype data.  
Yoon provides applying pair-HMM in a progressive manner using the observed and hidden states along pairs of sequences, to provided ordered pairs of aligned symbols having a particular characteristic such as a secondary structure.  Applying a PHMM as disclosed by Yoon to the initial ancestry classifications of Tang would have allowed for the identification of aligned ordered pairs of sequential information, where additional information can also be applied, such as structure or ancestry, and then determine the significance of the alignment probability for individual symbol pairs of the alignment.  The application of a PHMM using the same observed and hidden states to the initial ancestry classifications of Tang would have provided the ancestry classifications for the associated chromosomal segments in a manner more likely to correct initial errors through computations of posterior alignment possibilities and the optimization algorithms such as forward, backward algorithms, combinations of forward and backward approaches, the Viterbi algorithm etc.  One of skill in the art would have had a reasonable expectation of success at applying a pair hidden Markov model of Yoon instead of the Markov HMM, as Yoon provides the algorithms and theory behind PHMM, as well as publicly available sources for various HMM software packages. Identifying the significance of the ancestral assignments or classifications of the ordered pairs of haplotypes provided by such a PHMM would correct errors known to evolve using other types of models, as well as optimized final ordered sequencing of the segments or ancestral blocks.   
In KSR Int 'l v. Teleflex, the Supreme Court, in rejecting the rigid application of the teaching, suggestion, and motivation test by the Federal Circuit, indicated that “The principles underlying [earlier] cases are instructive when the question is whether a patent claiming the combination of elements of prior art is obvious. When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability.” KSR Int'l v. Teleflex lnc., 127 S. Ct. 1727, 1740 (2007).
Applying the KSR standard of obviousness to Tang and Yoon, the Examiner concludes that the combination of the Pair-HMM of Yoon to the method of reconstructing ancestry information for chromosomal segments, using phased haplotype information, would have been a use of known technique to improve similar methods.    
The nature of the problem to be solved may lead inventors to look at references relating to possible solutions to that problem.  The field of bioinformatics and sequence analysis at the time of the invention understood that several variations of hidden Markov Models are useful in the analysis of biological sequence data, depending on the question being asked and the data at hand.  Yoon teaches several variations of HMM, as well as the pros and cons for their implementation on biological sequence data.  Yoon teaches pair-HMM as particularly useful for identifying ordered segments in an alignment, with improved optimization steps when compared to certain other models. One of skill in the art of bioinformatics would have recognized that many types of hidden Markov Models could be applied to the sequence data, and would have been aware of those variations as disclosed by Yoon, and the references therein. Therefore, it would have been obvious to use a Pair-HMM (as shown by Yoon) with the methods of obtaining initial ancestry classifications associated with phased haplotypes along segments of a chromosome (as shown in Tang) to correct any errors which would have been present in the results of Tang.   Using the known the known Pair-HMM with the same observed and hidden states of Tang, and performing the optimization as disclosed by Yoon to obtain the correctly classified ancestry blocks associated with the segments of the chromosome would have been obvious to one of ordinary skill.  Using the optimization steps of Yoon with the pair-HMM provides the predictable results of improved classification of ordered ancestral blocks.
“Such a combination is merely a "predictable use of prior art elements according to their established functions." KSR Int’l 7, 127 S. Ct. at 1740.
Claims 10 and 20 are both drawn to a system for performing the method of claim 1, claim 19 is drawn to the computer program product having instructions for performing claim 1, and their limitations are similarly taught by Tang and Yoon.
With respect to claim 2-3, 11-12 the PHMM of Yoon performs error correction including detecting a prediction error caused by the classifier of the initial ancestry classification, and correcting it.  The algorithms such as the modified forward-backward algorithm of Yoon performs this function, correcting the initial error and providing the corrected block.  
With respect to claim 7, 16 and 22 Yoon teaches HMM variants which “make the probabilities at certain states dependent on part of the previous emissions” to describe more complex symbol correlations. (Section 2.4). This meets the requirement of claim 7. Interestingly, the Markov switching model of Tang also meets this limitation as set forth at p3 “In contrast, in a Markov-switching model, the observed state Of-t depends not only on Zf-t but also on the past history of Z and O.”
Applicant’s arguments:
Applicant argues that the two teachings do not provide a reasonable expectation of success in creating the PHMM which performs the steps of the claims. These arguments are not persuasive.  Yoon specifically teaches how to change a M-HMM to a P-HMM by the observation of an additional variable, which is well within the skill of one in the art of Bioinformatics and genetic analysis.  Yoon teaches pair-HMM as particularly useful for identifying ordered segments in an alignment, with improved optimization steps when compared to certain other models. Tang has taught that the observed states are ordered pairs of ancestry classifications associated with corresponding segments of the two phased haplotypes (Figures 1a, 1b and pages 2-3).    The hidden states of Tang are ordered pairs of true ancestry associated with corresponding segments of the two phased haplotypes (Fig 1).  However, Tang notes that some errors are more likely as parameter space is enlarged in the use of the MHMM.  Looking to Yoon would specifically address the likely errors of Tang, and provide specific steps to correct any errors utilizing the PHMM.  
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller,; In re Merck & Co., Inc. Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually. Where an applicant’s reply establishes that each of the applied references fails to teach a limitation and addresses the combined teachings and/or suggestions of the applied prior art, the reply as a whole does not attack the references individually as the phrase is used in Keller and reliance on Keller would not be appropriate. This is because "[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012).
The Federal Circuit’s discussion in ICON also makes clear that if the reference does not teach that a combination is undesirable, then it cannot be said to teach away. An assessment of whether a combination would render the device inoperable must not "ignore the modifications that one skilled in the art would make to a device borrowed from the prior art."

Claims 8, 9, 17, 18, and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tang and Yoon as applied to claims 1-3, 7, 10-12, 16, 19, 20 and 22 above, further in view of Sohn (2012).
Tang et al. Reconstructing Genetic Ancestry blocks in admixed individuals.  (2006) The American Journal of Human Genetics, 79:1-12.
Yoon, B-Y. Hidden Markov models and their Applications in Biological Sequence analysis.  Current Genomics, 2009 10: 402-415.
Sohn, K-A, et al. Robust estimation of local genetic ancestry in admixed populations using a nonparametric Bayesian approach. Genetics, August 2012, 191:1295-1308.
	The combination of Tang and Yoon provide the basis for the methods of error correction of initial ancestry classifications, using phased data of parental haplotypes, associated with particular segments of a chromosome.  Yoon provides the pair-HMM to simultaneously generate ordered pairs of aligned symbols.  Application of the P-HMM of Yoon to the methods, observed and hidden states, and initial classifications of Tang would have provided corrected ancestral classifications to the ordered pairs of haplotype data, linked to the particular segments of the chromosome.  
	With respect to claims 8, 9, 17, 18, and 21, neither Tang nor Yoon specifically teach using multiple Markov models where each corresponds to a distinct reference population.  
	In the same field of determining ancestry classifications for segments of chromosomes, Sohn et al. provide hidden Markov models to characterize each ancestral population, and then extend it to generate the admixed population.  Sohn provides a haplotype-based method for local ancestry estimation that can deal with an arbitrary number of ancestral populations in a non-parametric Bayesian framework. Sohn distinguishes their model from known models such as LAMP, or HAPMIX.  A nonparametric Bayesian framework, using an infinite HMM gives a solution for problems known to be in prior model types.  Sohn employes one HMM per population. “This nonparametric Bayesian framework allows us to exploit the genetic relatedness between populations in a principled way by describing the ancestral populations in terms of a common set of founder haplotypes.” (p1297-1298, Fig 1, overview of admixture model…)  This is further explained at page 1298: “The overall idea underlying this representation is the two-layered inheritance framework, one from the time of hypothetical founders to ancestral  populations and the other from those ancestral populations to the admixed population. If we set G = 0 in Equation 1, this two-layered framework is reduced to the model of the first layer that characterizes the ancestral populations with respect to the founder haplotypes. Under the reduced model, each population is associated with its own hidden Markov model parameters and the recombination rate scaled by Tj.”  It would have been prima facie obvious to one of skill in the art at the time the invention was made, to have created a PHMM such as that of Yoon, to describe each distinct reference population, resulting in a plurality of PHMM.  One would have been motivated to create a plurality of PHMM, each describing a particular reference population, to more accurately determine admixture of a given individual.  One would have had a reasonable expectation of success at creating such a plurality as Yoon teaches how to create a PHMM, and Sohn teaches how to use multiple HMMs, each representing a reference population, in a method similar to Tang for the determination of ancestry classifications from multiple reference populations in a single Bayesian framework, instead of in two-way considerations as previously done.  See “Algorithm 2” p1300-1301, Fig 7.  
Applicant’s arguments:
Applicant argues that the two teachings of Tang and Yoon do not provide a reasonable expectation of success in creating the PHMM which performs the steps of the claims, and that the further application of Sohn does not address these deficiencies. These arguments are not persuasive.  Yoon specifically teaches how to change a M-HMM to a P-HMM by the observation of an additional variable, which is well within the skill of one in the art of Bioinformatics and genetic analysis.  Yoon teaches pair-HMM as particularly useful for identifying ordered segments in an alignment, with improved optimization steps when compared to certain other models. Tang has taught that the observed states are ordered pairs of ancestry classifications associated with corresponding segments of the two phased haplotypes (Figures 1a, 1b and pages 2-3).    The hidden states of Tang are ordered pairs of true ancestry associated with corresponding segments of the two phased haplotypes (Fig 1).  However, Tang notes that some errors are more likely as parameter space is enlarged in the use of the MHMM.  Looking to Yoon would specifically address the likely errors of Tang, and provide specific steps to correct any errors utilizing the PHMM.  
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller,; In re Merck & Co., Inc. Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually. Where an applicant’s reply establishes that each of the applied references fails to teach a limitation and addresses the combined teachings and/or suggestions of the applied prior art, the reply as a whole does not attack the references individually as the phrase is used in Keller and reliance on Keller would not be appropriate. This is because "[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012).
The Federal Circuit’s discussion in ICON also makes clear that if the reference does not teach that a combination is undesirable, then it cannot be said to teach away. An assessment of whether a combination would render the device inoperable must not "ignore the modifications that one skilled in the art would make to a device borrowed from the prior art."
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY K ZEMAN whose telephone number is 5712720723.  The examiner can normally be reached on 8am-2pm M-F.  Email may be sent to mary.zeman@uspto.gov if the appropriate permissions have been filed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1631